Citation Nr: 0807378	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to November 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
increased ratings for PTSD and hearing loss.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by sleep disturbance, 
irritability, and periods of depression, without disturbances 
of thinking, speech, or memory, or more than moderate 
occupational or social impairment.

2.  The veteran's bilateral hearing loss is manifested by 
hearing impairment levels of III in the right ear and III in 
the left ear.


CONCLUSIONS OF LAW

1.  The veteran's PTSD does not meet the criteria for a 
disability rating higher than 30 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).

2.  The veteran's bilateral hearing loss does not meet the 
criteria for a compensable disability rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, Tables VI, VIa, and VII (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

In May 2005, the veteran filed a claim for a disability 
rating higher than 30 percent for his service-connected PTSD.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2007).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board also 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.

Under the rating schedule, PTSD is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, under a General Rating Formula 
for Mental Disorders.  The criteria for ratings of 30 percent 
or higher under that formula are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
............................ 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

The veteran was diagnosed with PTSD in 1996.  In a May 1996 
rating decision, the RO granted service connection for PTSD 
and assigned a 50 percent rating, effective from May 1996.  
In an April 1999 rating decision, evaluation was reduced to 
the current level of 30 percent, effective from July 1, 1999.  

On VA examination in March 2002, the veteran reported having 
anxiety, irritability, a short temper, and occasional 
nightmares.  He indicated that he avoided crowds if possible.  
He stated that he was not on any psychiatric medication.  He 
related that he had worked at many different jobs, and had 
not worked since a heart episode in 2001.  He reported that 
he was frequently in fights, and had been jailed because of 
fighting.  He indicated that he lived with his third wife, 
and that he had a grown daughter and grandchildren.  The 
examining psychiatrist found that the veteran responded to 
questions clearly and was in good contact with reality.  He 
noted that the veteran was presently disabled due to 
blindness in one eye and a cardiac condition.  The examiner 
described the veteran's PTSD as chronic but mild.  He 
assigned a Global Assessment of Functioning (GAF) score of 50 
to 60.

During the course of this appeal, the veteran was afforded a 
VA examination in July 2005, at which time he reported 
ongoing PTSD symptoms, including sleep disturbances and 
nightmares.  He reported that he took an antidepressant 
medication prescribed by a VA physician, but that he was not 
in psychotherapy.  He indicated that he had worked at various 
jobs, and had not worked since the summer of 2004.  He stated 
that he lived with his wife and had infrequent contact with 
his grown daughter.  The examiner observed that the veteran 
was in good contact with reality, and had normal mental 
functioning.  He found that the veteran did not appear 
depressed.  The examiner found that the veteran had PTSD, and 
assigned a GAF score of 50 to 55.

VA examination reports indicate that the veteran's PTSD is 
manifested by symptoms such as sleep disturbance, 
irritability, and sometimes depression.  There is no 
indication that he has panic attacks, or impairment of memory 
or thinking.  His work history is reportedly uneven, but 
there is little information about any effects of his PTSD on 
work.  He has had multiple marriages, but the evidence does 
not tend to show that his PTSD has a significant effect on 
his social functioning.  Overall, the veteran's PTSD is not 
shown to impair his occupational and social functioning to an 
extent consistent with a rating higher than 30 percent.  The 
Board denies the appeal for an increased rating.

VA may assign an extraschedular rating when there is an 
exceptional or unusual disability picture that makes it 
impractical to apply the regular standards of the rating 
schedule.  An exceptional or unusual disability picture is 
characterized by factors such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1).  The Board does not have the authority to 
assign an extraschedular rating in the first instance.  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

The veteran has not had frequent hospitalizations for his 
PTSD.  His PTSD has not been shown to markedly interfere with 
employment.  The manifestations and effects of the veteran's 
PTSD do not necessitate referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.

Hearing Loss

In May 2005, the veteran requested a higher, compensable 
disability rating for his service-connected hearing loss.  
Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  When the puretone threshold at each of 
the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman numeral hearing impairment level 
is determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  Tables 
VI, VIa, and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VIA
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

The veteran was treated for hearing loss during service.  
After he submitted his May 2005 claim for an increased rating 
for hearing loss, he received a VA audiological evaluation in 
July 2005.  In that testing, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
80
90
95
LEFT
45
50
80
90
85

The puretone threshold average was 79 decibels in the right 
ear and 76 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 84 percent in the left ear.  The hearing 
impairment levels were III in the right ear and III in the 
left ear.  The test results were consistent with a 0 percent 
rating.

The evidence regarding the veteran's hearing loss shows 
impairment consistent with a noncompensable rating.  The 
Board therefore denies the claim for an increased rating.  
The veteran has not been hospitalized for his hearing loss, 
and there is no indication that his hearing loss markedly 
interferes with employment.  Therefore, it is not necessary 
to refer the rating of the hearing loss for consideration of 
an extraschedular rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).

In a claim for an increased rating, VA must inform the 
claimant of the criteria for a higher rating, including the 
consideration of relevant Diagnostic Codes.  If the 
Diagnostic Code under which the disability is rated contains 
criteria, such as a specific measurement or test result, for 
a higher rating that would not be satisfied by a showing of 
worsening or increase in disability, VA must notify the 
claimant of that requirement.  VA must notify the claimant, 
and give examples, of the types of medical and lay evidence 
that are relevant to an increased rating for the particular 
disability.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008). 

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2005.  That letter discussed the 
criteria for an increased rating, but did not discuss the 
rating criteria, under the relevant Diagnostic Codes, for 
PTSD and hearing loss.  Thus, the letter did not fully 
satisfy VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim.  See 
Vazquez-Flores v. Peake, supra.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As held in 
Sanders, all notice errors are presumed prejudicial and 
require reversal, unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  Although not specifically 
discussed by the Court, some other possible circumstances 
that could demonstrate that VA error did not prejudice the 
claimant include when the claimant has stated that he or she 
has no further evidence to submit, or when the record 
reflects that VA has obtained all relevant evidence.

In December 2005, the RO issued a statement of the case (SOC) 
that included the rating criteria for PTSD and hearing loss.  
After the RO issued the December 2005 SOC, the veteran and 
his representative submitted additional forms and information 
in support of the veteran's appeal.

In this case, the notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given the claims are being denied, and hence no rating or 
effective date will be assigned.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran the opportunity 
to give testimony before the Board and afforded the veteran 
VA examinations in July 2005 as to the severity of the 
disabilities at issue.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication.  VA has obtained all 
relevant evidence, and the veteran received VA examinations 
to determine the severity of his PTSD and hearing loss.  The 
December 2005 SOC provided the rating criteria for the 
disabilities at issue.  The June 2005 notice letter and the 
December 2005 SOC together provided information from which a 
reasonable person can be expected to understand what evidence 
is needed to substantiate the increased rating claims.  The 
veteran submitted additional documents after that notice, 
demonstrating actual knowledge of the evidence necessary to 
substantiate the claims, and the opportunity to develop the 
case that was provided during the appeal period rendered any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial.  Vazquez-Flores, slip op. at 12.  VA has 
substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Entitlement to a disability rating higher than 30 percent for 
PTSD is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


